ITEMID: 001-110379
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF KORGUL v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Criminal proceedings;Article 6-1 - Access to court)
JUDGES: David Thór Björgvinsson;George Nicolaou;Lech Garlicki;Ledi Bianku;Päivi Hirvelä;Vincent A. De Gaetano;Zdravka Kalaydjieva
TEXT: 7. The applicant was born in 1962 and lives in Lublin.
8. On 6 June 2007 the Lublin District Court convicted the applicant of several robberies and sentenced him to 3 years and 6 months’ imprisonment. By a judgment of 28 December 2007 the Lublin Regional Court upheld the firstinstance judgment.
9. On 4 January 2008 the applicant requested the Lublin Regional Court to grant him a legal-aid lawyer for the purpose of lodging a cassation appeal with the Supreme Court.
10. On 7 February 2008 a legal-aid lawyer was assigned.
11. By a letter of 14 March 2008 the lawyer informed the court in a one sentence-long opinion that he had not found any grounds on which to prepare a cassation appeal. This statement did not include any reasons for the refusal to lodge a cassation appeal.
12. By a letter of 17 March 2008 the court forwarded the lawyer’s statement to the applicant. The letter read as follows:
“...The Lublin Regional Court informs you that your legal-aid lawyer, advocate Mr W.W., informed the court in writing that he had not found any grounds to prepare a cassation appeal. In consequence, the time-limit for lodging a cassation appeal by a lawyer of your own choice expires on 7 April 2008.”
13. The letter as well as the opinion were served on the applicant on an unspecified date.
14. On 27 March 2008 the Lublin Regional Court refused to assign a new legal-aid lawyer to the applicant. The court stated that because the previous legal-aid lawyer had not found any grounds on which to draw up a cassation appeal, the mere fact that the applicant disagreed with this decision could not require the verification of this opinion by successive lawyers.
15. The relevant domestic law and practice concerning the procedure for lodging cassation appeals with the Supreme Court against judgments of the appellate courts are stated in the Court’s judgments in the cases of Kulikowski v. Poland, no. 18353/03, §§ 19-27, ECHR 2009... (extracts) and Antonicelli v. Poland, no. 2815/05, §§ 14-22, 19 May 2009.
16. In its decision of 25 March 1998 the Supreme Court stated that the refusal of a legal-aid lawyer to lodge a cassation appeal did not constitute a valid ground for granting retrospective leave to lodge such an appeal by another lawyer out of time (V KZ 12/98). It confirmed this ruling in a further decision of 1 December 1999. The Supreme Court observed that the court could only assign a new legal-aid lawyer to the case if it were shown that the first lawyer had been negligent in his or her task of assessing whether a cassation appeal had any prospects of success. If this were not the case, a court was not obliged to assign a new legal-aid lawyer to represent the convicted person and its refusal was not subject to appeal (III KZ 139/99). The Supreme Court reiterated its position in a number of other decisions (e.g. II KZ 11/02, II KZ 36/02).
17. On 26 February 2002 the Supreme Court examined a case where a legal-aid lawyer had refused to represent a convicted person for the purposes of cassation proceedings, finding that a cassation appeal would offer no prospects of success. It held that in such a situation the appellate court was obliged to instruct the defendant that the time-limit for lodging a cassation appeal started to run only on the date on which the defendant was served with the lawyer’s refusal and not on the earlier date when the judgment of the appellate court was served on the defendant himself. It stated that it was not open to doubt that a defendant faced with a legal-aid lawyer’s refusal had the right to take other measures to seek legal assistance necessary for effective lodging of a cassation appeal (III KZ 87/01). The Supreme Court reiterated its position in a decision of 6 May 2008 (II KZ 16/08) and in a number of similar decisions given in 2008.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
